                         Case 19-10998-BLS            Doc 880        Filed 01/13/20      Page 1 of 9



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                 )
         In re:                                                  )     Chapter 11
                                                                 )
         Hospital Acquisition LLC, et al.,1                      )     Case No. 19-10998 (BLS)
                                                                 )
                                  Debtors.                       )     Jointly Administered
                                                                 )

                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                              JANUARY 15, 2020 AT 10:00 A.M. (ET)

         CONTINUED/RESOLVED MATTERS

         1.       Motion of Owens & Minor Distribution, Inc. for Relief from the Automatic Stay to
                  Permit the Exercise of Setoff Rights Against the Debtors [D.I. 179, 5/29/19]

                  Objection Deadline: June 12, 2019, extended for the Debtors

                  Related Document:

                          A.      Order Extending the Automatic Stay With Respect to the Motion of
                                  Owens & Minor Distribution, Inc. for Relief from the Automatic Stay to
                                  Permit the Exercise of Setoff Rights Against the Debtors [D.I. 250,
                                  6/18/19]

                          B.      Second Order Further Extending the Automatic Stay With Respect to the
                                  Motion of Owens & Minor Distribution, Inc. for Relief from the
                                  Automatic Stay to Permit the Exercise of Setoff Rights Against the
                                  Debtors [D.I. 567, 9/10/19]




                   1
                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
         LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
         Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
         LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
         Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
         (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
         LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
         Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
         Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
         Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
         MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
         Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
         2024 W. 15th Street, Suite F-392, Plano, Texas 75075.

25740702.1
                        Case 19-10998-BLS        Doc 880      Filed 01/13/20   Page 2 of 9



                         C.     Third Order Further Extending the Automatic Stay With Respect to the
                                Motion of Owens & Minor Distribution, Inc. for Relief from the
                                Automatic Stay to Permit the Exercise of Setoff Rights Against the
                                Debtors [D.I. 623, 10/29/19]

                         D.     Fourth Order Further Extending the Automatic Stay With Respect to the
                                Motion of Owens & Minor Distribution, Inc. for Relief from the
                                Automatic Stay to Permit the Exercise of Setoff Rights Against the
                                Debtors [D.I. 674, 10/1/19]

                         E.     Fifth Order Further Extending the Automatic Stay With Respect to the
                                Motion of Owens & Minor Distribution, Inc. for Relief from the
                                Automatic Stay to Permit the Exercise of Setoff Rights Against the
                                Debtors [D.I. 729, 11/20/19

                  Objections Received: None to date

                  Status: This matter has been adjourned by agreement of the parties to the hearing
                          scheduled for February 5, 2020, at 9:30 a.m. (ET). The parties have agreed that
                          the Debtors’ objection deadline shall be extended to January 29, 2020, and
                          Owens & Minor Distribution, Inc.’s reply deadline shall be January 31, 2020.

             2.   Motion of Renown South Meadows Medical Center to Allow and Compel Payment for
                  Postpetition Rent, Services and Good Pursuant to 11 U.S.C. §§ 365(d)(3) and §503(b)
                  [D.I. 712, 11/14/19]

                  Objection Deadline: November 26, 2019 at 4:00 p.m. (ET), extended for the Debtors to
                                      December 19, 2019 at 4:00 p.m. (ET)

                  Objections Received: Informal comments from the Debtors.

                  Related Documents:

                         A.     Certification of Counsel [D.I. 854, 1/9/20]

                         B.     Agreed Upon Order Granting Motion of Renown South Medical Center to
                                Allow and Compel Payment for Postpetition Rent, Services and Good
                                Pursuant to 11 U.S.C. §§ 365(d)(3) and §503(b) [D.I. 858, 1/10/20]

                  Status: An order has been entered. No hearing is required.

         3.       Debtors’ Omnibus Motion for Order (I) Authorizing the Debtors to Assume and Assign
                  Executory Contracts and Unexpired Leases to PAM Squared, LLC, (II) Fixing Cure
                  Amounts and (III) Granting Certain Related Relief [D.I. 721, 11/18/19]

                  Objection Deadline: December 2, 2019 at 4:00 p.m. (ET)

                  Objections Received: None

25740702.1                                                2
                    Case 19-10998-BLS        Doc 880      Filed 01/13/20      Page 3 of 9



              Related Documents:

                     A.     Certificate of No Objection [D.I. 774, 12/3/19]

                     B.     Omnibus Order (I) Authorizing Debtors to Assume and Assign Executory
                            Contracts and Unexpired Leases to PAM Squared, LLC, (II) Fixing Cure
                            Amounts, and (III) Granting Certain Related Relief [D>I. 776, 12/4/19]

              Status: An order has been entered. No hearing is required.

         4.   Debtors’ Second Motion for Entry of an Order Extending the Period Within Which the
              Debtors May Remove Actions Pursuant to 28 U.S.C. § 1452 [D.I. 772, 12/3/19]

              Objection Deadline: December 17, 2019 at 4:00 p.m. (ET)

              Objections Received: None

              Related Documents:

                     A.     Certificate of No Objection [D.I. 814, 12/20/19]

                     B.     Order Extending the Period Within Which the Debtors May Remove
                            Actions Pursuant to 28 U.S.C. § 1452 [D.I. 822, 12/30/19]

              Status: An order has been entered. No hearing is required.

         5.   Debtors’ Eighth Omnibus Motion for Entry of an Order Authorizing the Debtors to
              Reject Certain Unexpired Leases and Executory Contracts Effective as of the Rejection
              Date [D.I. 807, 12/17/19]

              Objection Deadline: December 31, 2019 at 4:00 p.m. (ET)

              Objections Received:

                     A.     Conduent Care Management, Inc.’s Objection and Reservation of Rights
                            to Debtors’ Eighth Omnibus Motion for Entry of an Order Authorizing the
                            Debtors to Reject Certain Unexpired Leases and Executory Contracts
                            Effective as of the Rejection Date [D.I. 824, 12/31/19]

              Related Documents:

                     A.     Certification of Counsel [D.I. 865, 1/13/20]

                     B.     Order Authorizing the Debtors to Reject Certain Unexpired Leases and
                            Executory Contracts Effective as of the Rejection Date [D.I. 876, 1/13/20]

              Status: An order has been entered. No hearing is required.



25740702.1                                            3
                         Case 19-10998-BLS             Doc 880        Filed 01/13/20        Page 4 of 9



         6.      Motion of Dialysis Clinic, Inc. for Allowance and Payment of Administrative Expenses
                 Claims, Allowance of the Exercise and Defense of Recoupment and to Lift the Stay [D.I.
                 920, 12/27/19’

                 Objection Deadline: January 6, 2020 at 4:00 p.m. (ET), extended to January 8, 2020 for
                                     the Debtors

                 Objections Received: Informal comments from the Debtors.

                 Related Documents:

                          A.       Certification of Counsel [D.I. 860, 1/10/20]

                 Status: The parties have agreed upon a revised form of order, which has been submitted
                         under certification of counsel. No hearing is required unless the Court has
                         questions.

         CONTESTED MATTERS GOING FORWARD

         7.      [Contract Objections] Debtors’ Motion for (I) an Order Establishing Bidding
                 Procedures and Granting Related Relief and (II) an Order or Orders Approving the Sale
                 of the Assets [D.I. 227. 6/6/19]

                 Objection Deadline: August 1, 2019 at 5:00 p.m. (ET), extended for certain parties2

                 Related Documents:

                          A.       Order Establishing Bidding Procedures Relating to the Sales of All or a
                                   Portion of the Debtors’ Assets [D.I. 298, 6/27/19]

                          B.       Order Authorizing and Approving (I) the Selection of PAM Squared, LLC
                                   as the Stalking Horse Bidder for Certain of the Debtors’ Assets and
                                   (II) Related Bidding Protections [D.I. 414, 7/30/19]

                          C.       Order Authorizing and Approving (I) the Selection of LifeCare 2.0, LLC
                                   as the Stalking Horse Bidder for Certain of the Debtors’ Assets and
                                   (II) Related Bidding Protection [D.I. 443, 8/1/19]

                          D.       Order (I) Authorizing the Sale of the Assets to the Purchaser Free and
                                   Clear of Liens, Claims, Interests, and Encumbrances; (II) Authorizing the
                                   Assumption and Assignment of Certain Executory Contracts and
                                   Unexpired Leases; and (III) Granting Related Relief [D.I. 519, 8/19/19]

                          E.       Order (I) Authorizing the Sale of the Assets to the Purchaser Free and
                                   Clear of Liens, Claims, Interests, and Encumbrances; (II) Authorizing the

                 2
                  The objection deadline was extended by agreement with respect to certain parties to various dates, each of
         which was in advance of the filing of this agenda.

25740702.1                                                       4
             Case 19-10998-BLS     Doc 880     Filed 01/13/20    Page 5 of 9



                   Assumption and Assignment of Certain Executory Contracts and
                   Unexpired Leases; and (III) Granting Related Relief [D.I. 520, 8/19/19]

             F.    Order (I) Authorizing the Sale of the Assets to the Purchaser Free and
                   Clear of Liens, Claims, Interests, and Encumbrances; (II) Authorizing the
                   Assumption and Assignment of Certain Executory Contracts and
                   Unexpired Leases; and (III) Granting Related Relief [D.I. 528, 8/21/19]

             G.    Order Approving Revised Cure List [D.I. 550, 8/27/19]

             H.    Order Approving Stipulation Resolving the Objection of the United States
                   to Notice of Executory Contracts and Unexpired Leases That may be
                   Assumed and Assigned in Connection With the Sale of the Debtors’
                   Assets and Proposed Cure Cost With Respect Thereto and Establishing
                   Amounts Due Upon Assumption and Assignment of Certain Provider
                   Agreements [D.I. 631, 10/2/19]

             I.    Order Approving Stipulation Resolving (A) MPT of Dallas LTACH,
                   L.P.'s Objection to Debtors' (I) Notice of Executory Contracts and
                   Unexpired Leases That may be Assumed and Assigned and the Proposed
                   Cure Cost With Respect Thereto and (II) Proposed Order Authorizing
                   Assumption and Assignment of Certain Executory Contracts and
                   Unexpired Leases, and (B) MPT of Dallas LTACH, L.P.'s Supplemental
                   Objection to Debtors' Notice of Executory Contracts and Unexpired
                   Leases That may be Assumed and Assigned [D.I. 632, 10/2/19]

             J.    Order Approving Stipulation by and Between the Debtors, Beach
                   Construction, Inc. (d\b\a BC Commercial), LifeCare 2.0, LLC, DOC-
                   LifeCare Plano LTACH, LLC, DOC-LifeCare Ft. Worth LTACH, LLC
                   and DOC-LifeCare Pittsburgh LTACH, LLC Resolving Objection to
                   Proposed Cure Costs and Reservation of Rights [D.I. 633, 10/2/19]

             K.    Order Approving Stipulation by and Between the Debtors, LifeCare 2.0,
                   LLC, LifeCare 2.1, LLC, LifeCare 2.2, LLC, DOC-LifeCare Plano
                   LTACH, LLC, DOC-LifeCare Ft. Worth LTACH, LLC and DOC-
                   LifeCare Pittsburgh LTACH, LLC Resolving Objection to Proposed Cure
                   Costs and Reservation of Rights [D.I. 634, 10/2/19]

             L.    Agreed Order Partially Resolving Cigna’s Objection to Notice of
                   Executory Contracts and Unexpired Leases That may be Assumed and
                   Assigned in Connection With the Sale of the Debtors’ Assets and the
                   Proposed Cure Cost With Respect Thereto [D.I. 768, 12/3/19]

             M.    Order Approving Resolutions of Cure Objections [D.I. 877, 1/13/20]




25740702.1                                 5
                    Case 19-10998-BLS        Doc 880      Filed 01/13/20    Page 6 of 9



                     N.     Agreed Order on Limited Objection to Debtors’ Proposed Assumption and
                            Assignment of Certain Designated Executory Contracts [D.I. 878,
                            1/13/20]

              Outstanding Contract Objections Received:

                     A.     Objection of Cigna Health and Life Insurance Company and Life
                            Insurance Company and Life Insurance Company of North America to
                            Notice of Executory Contracts and Unexpired Leases That may be
                            Assumed and Assigned in Connection With the Sale of the Debtors’
                            Assets and the Proposed Cure Cost With Respect Thereto [D.I. 440,
                            8/1/19]

                     B.     Objection of Cigna Health and Life Insurance Company and Life
                            Insurance Company of North America to Notice of (I) Successful Bidders
                            With Respect to the Debtors’ Assets, (II) Supplemental Designated
                            Contracts, and (III) Supplemental Designated Contract Objection Deadline
                            [D.I. 536, 8/22/19]

              Status: Orders previously have been entered resolving certain of the contract objections.
                      The Debtors anticipate filing a certification of counsel submitting an order
                      resolving Objections A and B in advance of the hearing. This matter is going
                      forward.

         8.   [Final Approval and Confirmation] Combined Disclosure Statement and Joint Chapter
              11 Plan of Liquidation of Hospital Acquisition LLC and its Affiliated Debtors [D.I. 779,
              12/4/19]

              Objection Deadline: January 3, 2020, at 4:00 p.m. (ET), extended for the Texas Taxing
                                  Authorities (as defined below) to January 8, 2020, for Zurich
                                  Insurance Company to January 13, 2020 at 12:00 p.m. (ET), and
                                  for Cigna to January 13, 2020 at 4:00 p.m. (ET) (with permission
                                  of the Court).

              Related Documents:

                     A.     Debtors’ Motion for an Order (I) Approving the Combined Disclosure
                            Statement and Plan on an Interim Basis for Solicitation Purposes Only;
                            (II) Establishing Solicitation and Tabulation Procedures; (III) Approving
                            the Form of Ballots and Solicitation Materials; (IV) Establishing the
                            Voting Record Date; (V) Fixing the Date, Time, and Place for the
                            Combined Hearing and the Deadline for Filing Objections Thereto;
                            (VI) Establishing Bar Dates for Filing Proofs of Claim for Secured
                            Priority, and 503(b)(9) Claims and Requests for Allowance of Initial
                            Administrative Claims; and (VII) Granting Related Relief [D.I. 720,
                            11/15/19]


25740702.1                                            6
             Case 19-10998-BLS      Doc 880     Filed 01/13/20     Page 7 of 9



             B.    Order (I) Approving the Combined Disclosure Statement and Plan on an
                   Interim Basis for Solicitation Purposes Only; (II) Establishing Solicitation
                   and Tabulation Procedures; (III) Approving the Form of Ballots and
                   Solicitation Materials; (IV) Establishing the Voting Record Date;
                   (V) Fixing the Date, Time, and Place for the Combined Hearing and the
                   Deadline for Filing Objections Thereto; (VI) Establishing Bar Dates for
                   Filing Proofs of Claim for Secured Priority, and 503(b)(9) Claims and
                   Requests for Allowance of Initial Administrative Claims; and
                   (VII) Granting Related Relief [D.I. 771, 12/3/19]

             C.    Notice of (I) Deadlines for Filing (A) Proofs of Claim for Secured,
                   Priority, and 503(b)(9) Claims and Requests for Allowance of Initial
                   Administrative Claims Arising After the Petition Date Through and
                   Including December 3, 2019; Approving of Combined Disclosure
                   Statement and Plan on an Interim Basis for Solicitation Purposes Only;
                   and (III) the Hearing to Consider (A) Final Approval of the Combined
                   Disclosure Statement and Plan as Containing Adequate Information and
                   (B) Confirmation of the Combined Disclosure Statement and Plan
                   [D.I. 780, 12/4/19]

             D.    Notice of Filing of Supplement to the Debtors’ Combined Disclosure
                   Statement and Joint Chapter Plan of Liquidation of Hospital Acquisition
                   LLC and its Affiliated Debtors [D.I. 821, 12/27/19]

             E.    Declaration of Craig E. Johnson of Prime Clerk LLC Regarding the
                   Solicitation of Votes and Tabulation of Ballots Cast on the Combined
                   Disclosure Statement and Joint Chapter 11 Plan of Liquidation of Hospital
                   Acquisition LLC and its Affiliated Debtors [D.I. 844, 1/7/20]

             F.    Notice of Filing of Combined Disclosure Statement and Amended Joint
                   Chapter 11 Plan of Liquidation of Hospital Acquisition LLC and its
                   Affiliated Debtors [D.I. 871, 1/13/20]

             G.    Declaration of Michael Scott in Support of Confirmation of the Debtors’
                   Chapter 11 Plan of Liquidation [D.I. 873, 1/13/20]

             H.    Memorandum of Law in Support of Confirmation of the Amended
                   Combined Disclosure Statement and Joint Chapter 11 Plan of Liquidation
                   of Hospital Acquisition LLC and its Affiliated Debtors [D.I. 875, 1/13/20]

             I.    Notice of Filing of Proposed Findings of Fact, Conclusions of Law and
                   Order Approving and Confirming Combined Disclosure Statement and
                   Amended Joint Chapter 11 Plan of Liquidation of Hospital Acquisition
                   LLC and its Affiliated Debtors [D.I. 879, 1/13/20]




25740702.1                                  7
                   Case 19-10998-BLS         Doc 880      Filed 01/13/20     Page 8 of 9



             Responses Received:

                    A.      Informal comments
                            i.     Zurich Insurance Company
                            ii.    Dallas County, Tarrant County, and Bexar County (collectively,
                                   the “Texas Taxing Authorities”)
                            iii.   Cigna Health and Life Insurance Company
                            iv.    LifeCare 2.0

                    B.      Taylor County Century Appraisal Districts’ Objection to Combined
                            Disclosure Statement and Joint Chapter 11 Plan of Liquidation of Hospital
                            Acquisition LLC and its Affiliated Debtors [D.I. 825, 1/2/20]

                    C.      Louisiana Department of Health’s Objection to the Combined Disclosure
                            Statement and Joint Chapter 11 Plan of Liquidation of Hospital
                            Acquisition LLC and its Affiliated Debtors [D.I. 833, 1/3/20]

                    D.      UnitedHealthcare Insurance Company’s Limited Objection to
                            Confirmation of Joint Chapter 11 Plan of Liquidation of Hospital
                            Acquisition LLC and its Affiliated Debtors [D.I. 835, 1/3/20]

                    E.      Baxter Healthcare Corporation’s Objection to Combined Disclosure
                            Statement and Joint Chapter 11 Plan of Liquidation of Hospital
                            Acquisition LLC and its Affiliated Debtors [D.I. 836, 1/3/20]

                    F.      Limited Objection of CNA Commercial Insurance Company and
                            Applicable Affiliates to Confirmation of the Debtors’ Combined
                            Disclosure Statement and Joint Chapter 11 Plan of Liquidation [D.I. 837,
                            1/3/20]

             Status: Responses A(i)–(ii) have been consensually resolved. The Debtors anticipate
                     Response A(iii) will be resolved prior to the hearing through the submission of
                     order resolving Cigna’s sale-related objections. The Debtors are in discussions
                     with LifeCare 2.0 regarding Response A(iv) and potential revisions to the
                     proposed Confirmation Order. Response B has been resolved subject to
                     documentation and Response D has been resolved through entry of the order at
                     Docket No. 878. With respect to the remaining Responses C, E, and F, the
                     Debtors are continuing to work with the parties to consensually resolve the
                     outstanding issues in advance of the hearing, as set forth in the chart contained in
                     paragraph 11 of the Debtors’ Memorandum of Law [Related Item G]. This matter
                     will be going forward.




25740702.1                                            8
                     Case 19-10998-BLS   Doc 880       Filed 01/13/20   Page 9 of 9



         Dated: Wilmington, Delaware
                January 13, 2020         /s/ Joseph M. Mulvihill
                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                         M. Blake Cleary (No. 3614)
                                         Jaime Luton Chapman (No. 4936)
                                         Joseph M. Mulvihill (No. 6061)
                                         Betsy L. Feldman (No. 6410)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253

                                         – and –

                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         Scott Alberino (admitted pro hac vice)
                                         Kevin M. Eide (admitted pro hac vice)
                                         2001 K. Street, N.W.
                                         Washington, DC 20006
                                         Telephone: (202) 887-4000
                                         Facsimile: (202) 887-4288

                                         Sarah Link Schultz (admitted pro hac vice)
                                         2300 N. Field Street, Suite 1800
                                         Dallas, Texas 75201
                                         Telephone: (214) 969-2800
                                         Facsimile: (214) 969-4343
                                         COUNSEL FOR DEBTORS AND DEBTORS IN
                                         POSSESSION




25740702.1                                         9
